— Appeal from a judgment of the County Court of Rensselaer County (Ceresia, Jr., J.), rendered March 12, 1990, convicting defendant upon his plea of guilty of, inter alia, the crime of robbery in the third degree.
Defendant’s failure to move to withdraw his guilty plea or to make a postverdict motion to vacate the judgment of conviction precludes appellate review of the sufficiency of the plea allocution (see, People v Lopez, 71 NY2d 662, 665; People v Claudio, 64 NY2d 858). Even were we to address this issue, the record indicates that defendant understood the significance and effect of his plea and what rights he was waiving; therefore, the plea was knowingly, intelligently and voluntarily made (see, People v Clickner, 128 AD2d 917, lv denied 70 NY2d 644). Finally, as defendant failed to assert at the time of sentencing his entitlement to youthful offender status, he has waived any right thereto (see, People v McGowen, 42 NY2d 905, 906; People v Morrow, 129 AD2d 863, 864, lv denied 70 NY2d 651).
Weiss, J. P., Mikoll, Yesawich Jr., Levine and Mercure, JJ., concur. Ordered that the judgment is affirmed.